Case 2:20-cv-00139-DPM Document 21 Filed 11/10/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

JEREMY JOHNSON and FELICIA
JOHNSON, Individually and as Parents of
the Minor Child, MJ PLAINTIFFS

v. No. 2:20-cv-139-DPM

ROSS SIMS, Individually and in his
official capacity as Principal of the
Lakeside School District DEFENDANT
ORDER

1. The Johnsons’ minor child, MJ, attends school in the Lakeside
School District. MJ experienced behavioral problems at school, and the
District responded by placing her in an alternative learning
environment. MJ was sexually assaulted there by two older students.
The Johnsons brought a due process complaint pursuant to the
Individuals with Disabilities Education Act. The hearing officer ruled
for the parents. The District did not appeal. In this suit, the Johnsons
claim disability discrimination under federal and state law, violation of
M)’s due process rights, plus attorneys fees and costs in their IDEA
administrative proceedings. Taking the offensive, the parents seek
partial summary judgment. They request an award of their IDEA fees
and costs, plus estoppel on the facts found by the hearing officer. The

Court takes the material facts, where genuinely disputed, in favor of
Case 2:20-cv-00139-DPM Document 21 Filed 11/10/20 Page 2 of 3

the District and Sims, the principal. Oglesby v. Lesan, 929 F.3d 526, 532
(8th Cir. 2019).

2. Having prevailed in the administrative process, the Johnsons
are entitled to a reasonable attorney’s fee and costs. 20 U.S.C. §
1415(i)(3)(B)-(C); Richardson v. Omaha School District, 957 F.3d 869, 872-
73 (8th Cir. 2020). The District’s pre-hearing settlement offers are no
bar because of when they were made and because they fell short of the
relief awarded. 20 U.S.C. § 1415(i)(3)(D)(i). Though a party’s failure to
take advantage of that relief can affect its status as a prevailing party,
Drennan v. Pulaski County Special School District, 458 F.3d 755, 757 (8th
Cir. 2006), this legal principle does not apply in the extraordinary
circumstances presented. MJ has realized some of her relief. As a
virtual learner due to the COVID-19 pandemic, she hasn’t yet gotten all
the services; but the Court is confident that she will in due course.

The Court awards a reasonable fee of $17,450.00 and $550.00 in
costs, which are undisputed. Hensley v. Eckerhart, 461 U.S. 424, 440
(1983). The award covers sixty-five hours of lead counsel’s time at
$250/hour, and six hours of co-counsel’s time at $200/hour. Those are
reasonable rates for this kind of work and reflect the expertise,
complexity, and risk involved, as well as the Eastern District’s market.
Counsel’s awarded hourly rate in other kinds of cases is not dispositive.
The Court trims the reported time to account for work involving the

expert (which may be compensable later), some of the time spent on the

-2-
Case 2:20-cv-00139-DPM Document 21 Filed 11/10/20 Page 3 of 3

unsuccessful first due process complaint, the District's efforts to resolve
the matter before the hearing, and the relief the Johnsons ultimately
received.

3. The hearing officer made clear and careful findings of fact, Doc.
4 at 11-19. The District and Sims do not dispute them. Doc. 18 at 12.
And those facts, but only those facts, are conclusively established for
this case. Gurley v. Hunt, 287 F.3d 728, 731 (8th Cir. 2002). The Johnsons’
statement, Doc. 14, goes further. The District and Sims are not estopped
to dispute facts not found by the hearing officer.

The Johnsons’ motion for partial summary judgment, Doc. 12, is
partly granted and partly denied. The Lakeside School District owes
the Johnsons $18,000.00 under the IDEA, which the Court will tax as
costs in the Judgment in due course. 20 U.S.C. § 1415(i)(3)(B)(i).

So Ordered.

WPrAn dell f-
D.P. Marshall Jr.
United States District Judge

/0 Novemfer. 2020

 
